DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The 103 rejections of the claims are withdrawn in view of the amendment. However, a new ground of rejection is necessitated by amendment. The double patenting rejections are maintained since applicant has not argued against these claims due to lack of allowability. Claims 1-21 are pending and considered in the present Office action.

Response to Arguments
Applicant presents arguments with respect to an anisotropic force applied to the electrochemical cell during charge and/or discharge of the electrochemical cell. Specifically, applicant argues (see underlined text): 

    PNG
    media_image1.png
    55
    648
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., application of pressure during subsequent cycling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not require the application of pressure during cycling, but rather the claim requires the application of pressure during a charge OR discharge (see claim 1). Satoh is explicitly concerned with “a method of charging a battery while applying pressure”, see e.g., col. 7 lines 18-19. Specifically, Satoh teaches pressure is applied during “pre-charge”; considering pre-charging is nothing more than the initial charging of the cell (hence electrodes), Satoh teaches pressure is applied during a charge, thereby satisfying the claim.
More importantly, the recitation “configured such that during charge and/or discharge of the final electrochemical cell, an anisotropic force with a component normal to a surface of the first electrode is applied to the final electrochemical cell, such that the anisotropic force defines a pressure of at least about 4.9 N/cm2 and affects a surface morphology of at least one of the first electrode or the second electrode” is considered functional language and imparts intended use to the structural features of the product. While the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Moreover, the recitation noted above is related to the manner (process) in which the claimed apparatus is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, II. That is, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art teaches all the positively recited structural features of the final electrochemical cell, hence the cell is capable of the intended use (e.g., being pressed during a charge), thereby satisfying the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 10-11, 13-15, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Skotheim et al.  (WO 02/095849), hereinafter Skotheim (of record). 
Regarding Claims 1-4 and 20-21, Skotheim teaches an electrochemical cell, comprising: a first electrode which is an anode comprising an anode active surface: a first base electrode material layer (10) comprising a first active electrode species, wherein the first active electrode species comprises lithium (i.e., a first anode active layer (10) comprises lithium metal). Skotheim also teaches a second electrode which is a cathode comprising a second active electrode species (i.e., cathode comprising a cathode active material) and an electrolyte; the cell further comprises at least one ceramic layer adjacent the base electrode material layer (i.e., the single ion conducting layer 40 (e.g., lithium phosphorous oxynitride) of the multi-layer structure 21 is adjacent the base electrode material layer 10 and comprises ), see e.g., lines 30-37 on page 4/42, lines 1-7 on page 4/42, line 5-11 on page 13/42, and Fig. 1. 
Skotheim teaches the anode further includes current collector in contact with the first anode active layer on a side opposite the multi-layer structure 21, see e.g., page 6/42 lines 31-37 to page 7/42 lines 1-9. 
The recitations a) “configured such that during charge and/or discharge of the final electrochemical cell, an anisotropic force with a component normal to a surface of the first electrode is applied to the final electrochemical cell, such that the anisotropic force defines a pressure of at least about 4.9 N/cm2 and affects a surface morphology of at least one of the first electrode or the second electrode” (claim 1), b) “the pressure …of the anisotropic force…is at least about 4.9 N/cm2 to less than about 250 N/cm2”, and c) “the anisotropic force affects surface morphology… to inhibit an increase in anode active surface area through charge and discharge ...cycles” are considered functional language and imparts intended use to the structural features of the product. While the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Moreover, the recitation(s) noted above is(are) related to the manner (process) in which the claimed apparatus is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, II. That is, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art teaches all the positively recited structural features of the final electrochemical cell, hence the cell is capable of the intended use (e.g., being pressed during a charge), thereby satisfying the claim. 
Regarding Claims 1 and 7, Skotheim teaches lithium metal is placed on the Inconel of the anode substrate layer (PET metallized on one side with Inconel). Thus, Skotheim teaches a current collector (e.g., Inconel) positioned between the release layer (PET) and the base electrode material layer (lithium metal), see e.g., Example 1 on page 28/42. Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the release layer has a greater adhesive affinity to a surface of the first electrode relative to its adhesive affinity to a carrier substrate on which the first electrode was formed”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.
Regarding Claim 10, the claim requires the electrolyte comprises “a lithium compound additive” produced through a reaction between the lithium of the first electrode and at least one other species of the final electrochemical cell during charge and/or discharge. In other words, the claim requires a feature formed during operation of the cell. Considering the structure of the cell in the prior art is the same or obvious as that claimed (as detailed in the above rejection), one of ordinary skill in the art would also expect the formation of the claimed lithium compound additive during cell operation. See MPEP 2112.01, I. and II. 
Regarding Claim 11, Skotheim teaches the first electrode (base electrode material layer and release layer), as defined by claim 1, has a thickness of 48 micrometers (25 µm lithium and 23 µm PET, see Example 1) and the electrolyte has a thickness of 10 µm (see Example 7); as such, the total thickness of the first electrode and the electrolyte is 58 µm. In view of the foregoing, the first electrode and electrolyte together have a maximum thickness of 500 microns or less. 
Regarding Claims 13-14, Skotheim teaches the electrolyte comprises a solvent comprising one or more of an acyclic ether, a cyclic ether, a polyether, or sulfone, and salts comprising LiSCN, LiSO3CF3, LiN(CF3SO2)2 see e.g., page 26-27/42.
Regarding Claim 15, Skotheim teaches the second electrode (cathode) comprises a conductive carbon-containing material, see e.g., page 24/42.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim in view of Marple et al. (US 2003/0228518), hereinafter Marple (of record).
Regarding Claims 5-6, Skotheim teaches the base electrode material layer comprises lithium metal and a lithium alloy, Li-Z (see rejection of claim 1). Skotheim does not disclose the Z in Li-Z is present in an amount greater than 100 ppm but less than 10 weight percent of the allow or that Z is substantially uniformly dispersed throughout the bulk portion of the anode prior to the 10th discharge of the electrochemical cell. However, Marple teaches a secondary cell with a lithium-aluminum alloy that is commercially available with an aluminum content between 0.1-2.9 percent by weight (see e.g., para. [0009]). It would have been obvious to one with ordinary skill in the art to incorporate a Li-Z alloy in the base electrode material layer of Skotheim because Marple teaches that material facilitates the formation of a solid electrolyte interface film that exhibits less ionic transfer resistance than a film formed using an unalloyed lithium (see e.g., para. [0009]). Regarding “Z is substantially uniformly dispersed throughout the bulk portion of the anode prior to the 10th discharge of the electrochemical cell”, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim, in view of Fauteux et al. (US 4,935,317), hereinafter Fauteux (of record). 
Regarding Claim 8, Skotheim teaches the ceramic layer (single ion conducting layer) when formed grows defects such as pinholes and rougher surfaces, page 15/42 lines17-19. These features are interpreted as pores. Considering a polymer layer 30 is formed on the ceramic layer, the polymer layer would be formed on the rough surface of the ceramic layer. Fauteux teaches a layer 14 coated onto a rough surface 12 and pressed. The pores of rough surface 12 are filled with layer 14, thereby resulting in improved adherence, see e.g., col. 4.  Further, impedance is reduced as a result of tight adherence, see e.g., col. 8. It would be obvious to one having ordinary skill in the art the pores of the rough surface of the ceramic layer is filled with the polymer layer thereon to achieve improved adherence between the two layers and to reduce impedance, as suggested by Fauteux.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim in view of Gan et al. (US 2003/0129500), hereinafter Gan (of record). 
Regarding Claim 9, Skotheim does not specifically teach that the electrolyte comprises an external additive having the formula LiR or (Li-X)nR’, wherein R comprises a heteroalkyl or heteroaryl group, optionally substituted; R’ comprises an alkyl or aryl group, optionally substituted, X is a heteroatom; and n is an integer equal to or greater than 1. However, Gan teaches an electrolyte for a lithium ion electrochemical cell that has an electrolyte comprising a lithium salt and a substituted heteroaryl group of 6 to 14 ring members (see e.g., abstract and para. [0030] and [0031]). It would have been obvious to one with ordinary skill in the art to incorporate the claimed electrolyte external additive into the electrolyte of Skotheim because Gan teaches that it provides high discharge capacity and long cycle life (see e.g., para. [0029] and [0034]).

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim, in view of Visco et al. (US 5,882,812), hereinafter Visco (of record). 
Regarding Claim 12, Skotheim does not specifically teach an electrolyte that comprises a lithium nitrate. However, Visco teaches an electrochemical cell with an N--O additive such as lithium nitrate, see e.g., col. 11, lines 60-65. It would have been obvious to one with ordinary skill in the art to incorporate a lithium nitrate as the electrolyte of Skotheim because Visco teaches the lithium nitrate is used to increase or decrease the reaction rate (see col. 11, lines 60-65).

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim in view of Mukherjee et al. (US 5,919,587) and Davis et al. (US 6,143,446), hereinafter Mukherjee and Davis (both of record). 
Regarding Claims 16-17 and 19, Skotheim teaches the second electrode (cathode) comprises sulfur and at least one of carbon (conductive carbon and graphite) and a polymer (resin), see e.g., Example 7, but does not specifically teach the cathode comprises a porous structure comprising a plurality of pores with a total pore volume defined by the total of each of the individual pores volumes, at least about 50% of the total pore volume is occupied by particles (assuming the active) having a maximum diameter of between 0.1 to 10 microns. However, Mukherjee teaches a cathode that is extremely porous that comprises particulate sulfur that generally has a particle diameter of less than 10 microns (see e.g., col. 5 lines 18-28, col. 6 line 18-44, col. 13 line 59 - col. 14 line 32, col. 18, lines 61-65.  The porous structure, which also comprises a ceramic (i.e., alumina for increasing energy density and capacity), facilitates redox reactions of the sulfur, thereby enhancing capacity and cycle ability of the electroactive materials (see e.g., col. 14 line 10-32 and col. 19, line 57-col. 20. line 8). It would be obvious to one having ordinary skill in the art to utilize a cathode that is porous comprising sulfur with the claimed particle diameter as taught by Mukherjee because it enhances the capacity and cycle ability of the electroactive materials, while the porous structure comprising a ceramic would be beneficial for increasing the energy density and capacity, as suggested by Mukherjee. 
One of ordinary skill in the art understands that energy density is enhance by increasing the amount of active material per unit volume. As such, one of ordinary skill in the art would be motivated to maximize the amount of active material in the porous structure to achieve higher values of energy density, e.g., filling 100 % of the total pore volume with active particles results in higher energy density than filling 50 % of the total pore volume with active particles. However, Davis teaches an insufficient amount of electrolyte dispersed in the cathode leads to reduced efficiency of the battery, col. 3 lines 16-19. Porosity (space available for electrolyte) is preferably in a range of about 18% to 28% to allow for filling of the electrolyte, col. 3 lines 19-25. Thus, Davis suggests the space available for electrolyte is about 18% - about 28%. Thus, while one of ordinary skill in art would maximize active material in the porous structure to achieve higher values of energy density, they would also consider the space (pores) necessary for the electrolyte to achieve battery efficiency. It would be obvious to one having ordinary skill in the art to maximize the amount of active material such that the amount of active material fills about 72 % of the total pores of the porous structure leaving a porosity of about 28% for the electrolyte because some porosity is necessary for sufficient electrolyte dispersion in the electrode to achieve battery efficiency. 
The porosity disclosed by the prior art either overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Additionally, porosity is a result effective variable for the space available for the electrolyte, and thus the efficiency. The presence of a known result effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
Regarding Claim 18, see the rejection of claim 1 regarding the anisotropic recitation. In short, the anisotropic force (pressure value) applied by the component is a recitation of the intended use of the component during a manner of operating the electrochemical cell. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claim 18, the porosity claimed is a feature (property) of the porous structure during a manner of operation; yield strength in claim 19 is a property of the claimed structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Finally, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2122.01, I and II. In this case, the prior art teaches (or makes obvious) the claimed structure such that claimed properties or functions are presumed to be inherent.
Moreover, Davies teaches an insufficient amount of electrolyte dispersed in the cathode leads to reduced efficiency of the battery, col. 3 lines 16-19. Porosity (space available for electrolyte) is preferably in a range of about 18% to 28% to allow for filling of the electrolyte, col. 3 lines 19-25. It would be obvious to one having ordinary skill in the art to maintain a porosity of about 28% (which is overlaps with or close to about 30%) to allow the flow electrolyte therein during battery operation, thereby having an advantageous effect on battery efficiency, as suggested by Davis. 
The porosity disclosed by the prior art either overlaps with the claimed value or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Additionally, porosity is a result effective variable for the space available for the electrolyte, and thus the efficiency. The presence of a known result effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In this case, one of ordinary skill in the art would be motivated to aim for an electrode porous structure having a porosity of at least 30%, even during compression, to allow the flow electrolyte therein during battery operation, thereby having an advantageous effect on battery efficiency during battery operation, as suggested by Davis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,105,938 in view of Skotheim et al.  (WO 02/095849), Marple et al. (US 2003/0228518), Fauteux et al. (US 4,935,317), Gan et al. (US 2003/0129500), Visco et al. (US 5,882,812), Mukherjee et al. (US 5,919,587), Davis et al. (US 6,143,446), and Munshi (US 6,664,006).
The instant claims and the claims of the ‘928 patent recite substantially the same features except for the follow:
The patent does not recite features with respect to a release layer; however, as detailed under the rejection of instant claims 1 and 7, the use of a current collector having a release layer positioned as claimed is well known to one of ordinary skill in the art to achieve thin current collectors (see also Munshi). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The patent does not recite features with respect to a Li-Z alloy; however, as detailed under the rejection of instant claims 5-6 is obvious in view of Marple.
The patent does not recite features with respect to N-O additives; however, as detailed under the rejection of instant claim 12 is obvious in view of Visco.
The patent does not recite features with respect to the ceramic layer comprising pores with a polymer therein; however, as detailed under the rejection of instant claim 8 is obvious in view of Fauteux.
The patent does not recite features with respect to an external additive; however, as detailed under the rejection of instant claim 9 is obvious in view of Gan.
The patent does not recite features with respect to a lithium compound additive; however, as detailed under the rejection of instant claim 10, the lithium compound additive is a feature formed during operation of the cell. Considering the structure of the cell in the prior art is the same or obvious as that claimed, one of ordinary skill in the art would also expect the formation of the claimed lithium compound additive during cell operation. See MPEP 2112.01, I. and II. .
The patent does not recite features with respect to the maximum thickness; however, as detailed under the rejection of instant claim 11 is obvious to control the weight of the cell as suggested by Skotheim.
The patent does not recite features with respect to the solvent, and salts; however, as detailed under the rejection of instant claims 13-14 is obvious in view of Skotheim. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The patent does not recite features with respect to the second electrode comprising a porous structure and various features thereof; however, as detailed under the rejection of instant claims 16-18 is obvious in view of Mukherjee and Davis. 
The patent does not recite features with respect to yield strength; however, as detailed under the rejection of instant claim 19, the property is taught because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729